 1
 2
 3
 4
 5
 6
 7
 8                     UNITED STATES DISTRICT COURT
 9                    CENTRAL DISTRICT OF CALIFORNIA
10
11   MICHELLE ALICIA SPEARS,       ) Case No. EDCV 17-2114-JPR
                                   )
12                  Plaintiff,     )         JUDGMENT
                                   )
13             v.                  )
                                   )
14   NANCY A. BERRYHILL, Acting    )
     Commissioner of Social        )
15   Security,                     )
                                   )
16                  Defendant.     )
                                   )
17
18        For the reasons set forth in the accompanying Memorandum
19   Decision and Order, it is hereby ADJUDGED that (1) Plaintiff’s
20   request for an order remanding for payment of benefits or further
21   proceedings is DENIED; (2) the Commissioner’s request for an
22   order affirming her final decision and dismissing the action with
23   prejudice is GRANTED; and (3) judgment is entered in the
24   Commissioner’s favor.
25
26   DATED: February 14, 2019      ______________________________
                                   JEAN ROSENBLUTH
27                                 U.S. MAGISTRATE JUDGE
28
